Exhibit 10.1

6,592,989 Units

ARROWHEAD RESEARCH CORPORATION

PLACEMENT AGENT AGREEMENT

June 17, 2010

Oppenheimer & Co. Inc.

300 Madison Avenue, 4th Floor

New York, NY 10017

Dear Sirs:

1. INTRODUCTION. Arrowhead Research Corporation, a Delaware corporation (the
“Company”), proposes to issue and sell to the purchasers, pursuant to the terms
of this Placement Agent Agreement (this “Agreement”) and the Subscription
Agreements in the form of Exhibit A attached hereto (the “Subscription
Agreements”) entered into with the purchasers identified therein (each a
“Purchaser” and collectively, the “Purchasers”), up to an aggregate of 6,592,989
units (the “Units”) with each Unit consisting of (i) one share of common stock,
$0.001 par value per share (the “Common Stock”) of the Company and (ii) one
warrant to purchase 0.5 shares of Common Stock (the “Warrants”). The terms and
conditions of the Warrants are set forth in the form of Exhibit B attached
hereto. The Company hereby confirms its agreement with Oppenheimer & Co. Inc.
(“the “Placement Agent”) to act as Placement Agent in accordance with the terms
and conditions hereof.

2. AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF SECURITIES. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement:

2.1 The Company has authorized and hereby acknowledges that the Placement Agent
has acted as its exclusive agent to solicit offers for the purchase of all or
part of the Units from the Company in connection with the proposed offering of
the Units (the “Offering”). Until the Closing Date (as defined in Section 4
hereof) or earlier upon the termination of this Agreement pursuant to Section 9,
the Company shall not, without the prior written consent of the Placement Agent,
solicit or accept offers to purchase Units otherwise than through the Placement
Agent.

2.2 The Company hereby acknowledges that the Placement Agent, as agent of the
Company, used its best efforts to solicit offers to purchase the Units from the
Company on the terms and subject to the conditions set forth in the Prospectus
(as defined below). The Placement Agent shall use commercially reasonable
efforts to assist the Company in obtaining performance by each Purchaser whose
offer to purchase Units was solicited by the Placement Agent and accepted by the
Company, but the Placement Agent shall not, except as otherwise provided in this
Agreement, be obligated to disclose



--------------------------------------------------------------------------------

the identity of any potential purchaser or have any liability to the Company in
the event any such purchase is not consummated for any reason. Under no
circumstances will the Placement Agent be obligated to underwrite or purchase
any Units for its own account and, in soliciting purchases of Units, the
Placement Agent acted solely as the Company’s agents and not as principal.
Notwithstanding the foregoing and except as otherwise provided in Section 2.3,
it is understood and agreed that the Placement Agent (or its affiliates) may,
solely at its discretion and without any obligation to do so, purchase Units as
principal.

2.3 Subject to the provisions of this Section 2, offers for the purchase of
Units were solicited by the Placement Agent as agent for the Company at such
times and in such amounts as the Placement Agent deemed advisable. The Placement
Agent shall communicate to the Company, orally or in writing, each reasonable
offer to purchase Units received by it as agent of the Company. The Company
shall have the sole right to accept offers to purchase the Units and may reject
any such offer, in whole or in part. The Placement Agent shall have the right,
in its discretion reasonably exercised, without notice to the Company, to reject
any offer to purchase Units received by it, in whole or in part, and any such
rejection shall not be deemed a breach of this Agreement.

2.4 The Units are being sold to the Purchasers at a price of $1.312 per Unit.
The purchases of the Units by the Purchasers shall be evidenced by the execution
of Subscription Agreements by each of the Purchasers and the Company.

2.5 As compensation for services rendered, on the Closing Date (as defined in
Section 4 hereof), the Company shall pay to the Placement Agent by wire transfer
of immediately available funds to an account or accounts designated by the
Placement Agent, an aggregate amount equal to six and one-half percent (6.5%) of
the gross proceeds received by the Company from the sale of the Units on such
Closing Date, with such resulting amount reduced by $45,000 (the “Placement
Fee”).

2.6 No Units which the Company has agreed to sell pursuant to this Agreement and
the Subscription Agreements shall be deemed to have been purchased and paid for,
or sold by the Company, until such Units shall have been delivered to the
Purchaser thereof against payment by such Purchaser. If the Company shall
default in its obligations to deliver Units to a Purchaser whose offer it has
accepted, the Company shall indemnify and hold the Placement Agent harmless
against any loss, claim, damage or expense arising from or as a result of such
default by the Company in accordance with the procedures set forth in
Section 8(a) herein.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to, and agrees with, the Placement Agent and the Purchasers as follows;
any references to the “Company” shall include any and all subsidiaries (as
defined in Section 15 hereof) of the Company unless the context otherwise
requires:

(a) The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and

 

2



--------------------------------------------------------------------------------

regulations thereunder (the “Rules and Regulations”) adopted by the Securities
and Exchange Commission (the “Commission”) a “shelf” Registration Statement (as
hereinafter defined) on Form S-3 (File No. 333-148218), which became effective
as of June 11, 2010 (the “Effective Date”), including a base prospectus relating
to the securities registered pursuant to such Registration Statement (the “Base
Prospectus”), and such amendments and supplements thereto as may have been
required on or prior to the date of this Agreement. The term “Registration
Statement” as used in this Agreement means the registration statement (including
all exhibits, financial schedules and all documents and information deemed to be
a part of the Registration Statement pursuant to Rules 430A, 430B and 430C of
the Rules and Regulations), as amended and/or supplemented to the date of this
Agreement, including the Base Prospectus. The Registration Statement is
effective under the Securities Act and no stop order preventing or suspending
the effectiveness of the Registration Statement or suspending or preventing the
use of the Prospectus has been issued by the Commission and no proceedings for
that purpose have been instituted or, to the knowledge of the Company, are
threatened by the Commission. The Company, if required by the Rules and
Regulations of the Commission, will file the Prospectus (as defined below), with
the Commission pursuant to Rule 424(b) of the Rules and Regulations. The term
“Prospectus” as used in this Agreement means the prospectus and prospectus
supplement, in the form in which they are to be filed with the Commission
pursuant to Rule 424(b) of the Rules and Regulations, or, if the prospectus or
prospectus supplement is not to be filed with the Commission pursuant to Rule
424(b), then the prospectus in the form included as part of the Registration
Statement as of the Effective Date, except that if any revised prospectus or
prospectus supplement shall be provided to the Placement Agent by the Company
for use in connection with the offering and sale of the Units which differs from
such prospectus or prospectus supplement (whether or not such revised prospectus
or prospectus supplement is required to be filed by the Company pursuant to Rule
424(b) of the Rules and Regulations), the term “Prospectus” shall refer to such
revised prospectus or prospectus supplement, as the case may be, from and after
the time it is first provided to the Placement Agent for such use. Any
preliminary prospectus or prospectus subject to completion included in the
Registration Statement or filed with the Commission pursuant to Rule 424 of the
Rules and Regulations is hereafter called a “Preliminary Prospectus.” Any
reference herein to the Registration Statement, any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the last to occur of the Effective Date, the date of the
Preliminary Prospectus, or the date of the Prospectus, and any reference herein
to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the Effective Date, the date of such Preliminary Prospectus or the
date of the Prospectus, as the case may be, which is incorporated by reference
and (ii) any such document so filed. If the Company has filed an abbreviated
registration statement to register additional securities pursuant to Rule 462(b)
under the Rules and Regulations (the “462(b) Registration Statement”), then any
reference herein to the

 

3



--------------------------------------------------------------------------------

Registration Statement shall also be deemed to include such 462(b) Registration
Statement.

(b) As of the Applicable Time (as defined below) and as of the Closing Date,
neither (i) any General Use Free Writing Prospectus (as defined below) issued at
or prior to the Applicable Time, and the Pricing Prospectus (as defined below)
and the information included on Schedule A hereto, all taken together
(collectively, the “General Disclosure Package”) nor (ii) any individual Limited
Use Free Writing Prospectus (as defined below), included or will include, any
untrue statement of a material fact or omitted or as of the Closing Date will
omit, to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representations or
warranties as to information contained in or omitted from any Issuer Free
Writing Prospectus, in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s Information (as defined in Section 17). As used in this
paragraph (b) and elsewhere in this Agreement:

“Applicable Time” means 5:00 P.M., New York time, on the date of this Agreement.

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the Rules and Regulations relating to the Units in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Rules and Regulations.

“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.

(c) No order preventing or suspending the use of any Preliminary Prospectus, any
Issuer Free Writing Prospectus or the Prospectus relating to the Offering has
been issued by the Commission, and no proceeding for that purpose or pursuant to
Section 8A of the Securities Act has been instituted or threatened by the
Commission, and each Preliminary Prospectus, at the time of filing thereof,
conformed in all material respects to the requirements of the Securities Act and
the Rules and Regulations, and did not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Preliminary Prospectus, in reliance upon, and in conformity with, written
information

 

4



--------------------------------------------------------------------------------

furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 17).

(d) At the time the Registration Statement became or becomes effective, at the
date of this Agreement and at the Closing Date, the Registration Statement
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; the Prospectus, at the time the Prospectus was issued and at the
Closing Date, conformed and will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the foregoing representations and warranties in this paragraph (d) shall
not apply to information contained in or omitted from the Registration Statement
or the Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agent’s Information (as defined in Section 17).

(e) Each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Units or until any earlier date that the Company notified or notifies the
Placement Agent as described in Section 5(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances
prevailing at the subsequent time, not misleading. The foregoing sentence does
not apply to statements in or omissions from any Issuer Free Writing Prospectus
in reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agent specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agent’s
Information (as defined in Section 17).

(f) The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and none of such documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and any further documents so filed
and incorporated by reference in the Prospectus, when such documents become
effective or are filed with the Commission, as the case may be, will conform in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the

 

5



--------------------------------------------------------------------------------

Commission thereunder and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

(g) The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the Offering other than any
Preliminary Prospectus, the Prospectus and other materials, if any, permitted
under the Securities Act and consistent with Section 5(b) below. The Company is
not an “ineligible issuer” in connection with the offering pursuant to Rules
164, 405 or 433 under the Securities Act. The Company will file with the
Commission all Issuer Free Writing Prospectuses, if any, in the time and manner
required under Rules 163(b)(2) and 433(d) of the Rules and Regulations.

(h) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Delaware. The Company is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which its ownership or lease of property or the conduct of
its business requires such qualification and has all power and authority
necessary to own or hold its properties and to conduct the business in which it
is engaged, except where the failure to so qualify or have such power or
authority (i) would not have, singularly or in the aggregate, a material adverse
effect on the condition (financial or otherwise), results of operations, assets
or business or prospects of the Company, or (ii) impair in any material respect
the ability of the Company to perform its obligations under this Agreement or to
consummate any transactions contemplated by this Agreement, the General
Disclosure Package or the Prospectus (any such effect as described in clauses
(i) or (ii), a “Material Adverse Effect”). Except as disclosed in the General
Disclosure Package and the Prospectus, the Company does not own or control,
directly or indirectly, any interest in any corporation, partnership, limited
liability partnership, limited liability company, association or other entity.
The Company has the following “Subsidiaries” (as defined in Section 15): Unidym,
Inc., Calando Pharmaceuticals, Inc., Tego Biosciences Corporation and Agonn
Systems, Inc.

(i) The Company has all necessary corporate power and authority to enter into
this Agreement and each of the Subscription Agreements, and to perform and to
discharge its obligations hereunder and thereunder; and each of this Agreement
and the Subscription Agreements has been duly authorized, executed and delivered
by the Company, and constitutes a valid and binding obligation of the Company
enforceable in accordance with its terms.

(j) The shares of Common Stock to be issued and sold by the Company to the
Purchasers hereunder and under the Subscription Agreements and the shares of
Common Stock issuable upon the exercise of the Warrants (the “Warrant Shares”)
have been duly and validly authorized and the Common Stock, when issued and
delivered against payment therefor as provided herein and in the Subscription
Agreements and the Warrant Shares, when issued and delivered against payment
therefor as provided in the Warrants, will be duly and validly issued, fully
paid and non-assessable and free of any preemptive

 

6



--------------------------------------------------------------------------------

or similar rights and will conform to the descriptions thereof contained in the
General Disclosure Package and the Prospectus.

(k) The Company has an authorized capitalization as set forth in the Pricing
Prospectus, and all of the issued shares of capital stock of the Company have
been duly authorized and validly issued, are fully paid and non-assessable, have
been issued in all material respects in compliance with federal and state
securities laws, and conform to the description thereof contained in the General
Disclosure Package and the Prospectus. As of June 11, 2010, there were
64,180,420 shares of Common Stock issued and outstanding, and 26,003,539 shares
of Common Stock were issuable upon the exercise of all options, warrants and
convertible securities outstanding as of such date. Since the date of the Base
Prospectus, the Company has not issued any securities, other than Common Stock
issued pursuant to this Agreement or pursuant to the exercise of rights
previously outstanding under the Company’s equity compensation plans,
outstanding warrants and other agreements. None of the outstanding shares of
Common Stock was issued in violation of any preemptive rights, rights of first
refusal or other similar rights to subscribe for or purchase securities of the
Company. There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company other than those described in
the Prospectus or accurately described in the General Disclosure Package. The
description of the Company’s stock option, stock bonus and other equity
compensation plans or arrangements, and the options or other rights granted
thereunder, as described in the General Disclosure Package and the Prospectus,
accurately and fairly present, in all material respects, the information
required to be shown with respect to such plans, arrangements, options and
rights.

(l) The execution, delivery and performance of this Agreement and the
Subscription Agreements by the Company, the issue and sale of the Units by the
Company and the consummation of the transactions contemplated hereby and thereby
will not (with or without notice or lapse of time or both): (i) conflict with or
result in a breach or violation of any of the terms or provisions of, constitute
a default or Debt Repayment Triggering Event (as defined below) under, give rise
to any right of termination or other right or the cancellation or acceleration
of any right or obligation or loss of a benefit under, or give rise to the
creation or imposition of any lien, encumbrance, security interest, claim or
charge upon any property or assets of the Company pursuant to, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company is a party or by which the Company is bound or to which any of
the property or assets of the Company is subject; (ii) result in any violation
of the provisions of the charter or by-laws (or analogous governing instruments,
as applicable) of the Company; (iii) result in the violation of any law,
statute, rule, regulation, judgment, order or decree of any court or
governmental agency or body, domestic or foreign, specifically naming the
Company and having jurisdiction over the Company or any of its properties or
assets. A “Debt Repayment Triggering Event” means any event or condition that
gives, or with the giving of notice or lapse of time would give the holder of
any note, debenture or other evidence of indebtedness (or

 

7



--------------------------------------------------------------------------------

any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company.

(m) Except for the registration of the securities offered in the Offering under
the Securities Act and such consents, approvals, authorizations, registrations
or qualifications as may be required under the Exchange Act and applicable state
or foreign securities laws, the Financial Industry Regulatory Authority, Inc.
(“FINRA”) and the Nasdaq Capital Market (the “Nasdaq CM”) in connection with the
offering and sale of the Units by the Company, no consent, approval,
authorization or order of, or filing, qualification or registration with, any
court or governmental agency or body, foreign or domestic, which has not been
made, obtained or taken and is not in full force and effect, is required for the
execution, delivery and performance of this Agreement and the Subscription
Agreements by the Company, the offer or sale of the Units or the consummation of
the transactions contemplated hereby or thereby.

(n) Rose, Snyder & Jacobs, who has certified certain financial statements and
related schedules included or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus, is an independent
registered public accounting firm with respect to the Company as required by the
Securities Act and the Rules and Regulations and the Public Company Accounting
Oversight Board (United States) (the “PCAOB”). Except as disclosed in the
Registration Statement and as pre-approved in accordance with the requirements
set forth in Section 10A of the Exchange Act, Rose, Snyder & Jacobs has not been
engaged by the Company to perform any “prohibited activities” (as defined in
Section 10A of the Exchange Act).

(o) The financial statements, together with the related notes and schedules,
included or incorporated by reference in the General Disclosure Package, the
Prospectus and in the Registration Statement fairly present the financial
position and the results of operations and changes in stockholders’ equity and
cash flows of the Company at the respective dates or for the respective periods
therein specified. Such statements and related notes and schedules have been
prepared in accordance with the generally accepted accounting principles in the
United States (“GAAP”) applied on a consistent basis throughout the periods
involved except as may be set forth in the related notes included or
incorporated by reference in the General Disclosure Package. The financial
statements, together with the related notes and schedules, included or
incorporated by reference in the General Disclosure Package and the Prospectus
comply in all material respects with the Securities Act, the Exchange Act, and
the Rules and Regulations and the rules and regulations under the Exchange Act.
No other financial statements or supporting schedules or exhibits are required
by the Securities Act or the Rules and Regulations to be described, or included
or incorporated by reference in the Registration Statement, the General
Disclosure Package or the Prospectus. There is no pro forma or as adjusted
financial information which is required to be included in the Registration
Statement, the General Disclosure Package, or the Prospectus or a document
incorporated by reference therein in accordance with the Securities Act and the
Rules and Regulations which has not been included or incorporated as so
required.

 

8



--------------------------------------------------------------------------------

(p) The Company has not sustained, since the date of the latest audited
financial statements included or incorporated by reference in the General
Disclosure Package, any Material Adverse Effect, otherwise than as set forth or
contemplated in the General Disclosure Package; and, since such date, there has
not been any change in the capital stock or long-term debt of the Company or any
development involving a prospective adverse change, in or affecting the
business, assets, general affairs, management, financial position, prospects,
stockholders’ equity or results of operations of the Company otherwise than as
set forth or contemplated in the General Disclosure Package.

(q) Except as set forth in the General Disclosure Package, there is no legal or
governmental action, suit, claim or proceeding pending to which the Company is a
party or of which any property or assets of the Company is the subject which is
required to be described in the Registration Statement, the General Disclosure
Package or the Prospectus or a document incorporated by reference therein and is
not described therein, or which, singularly or in the aggregate, if determined
adversely to the Company could have a Material Adverse Effect or prevent the
consummation of the transactions contemplated hereby; and to the best of the
Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.

(r) The Company is not (i) in violation of its charter or by-laws, (ii) in
default in any respect, and no event has occurred which, with notice or lapse of
time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which it is a party or by which it is bound or to which any of its property or
assets is subject or (iii) in violation in any respect of any statute, law,
ordinance, governmental rule or regulation or any judgment, order or decree of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over the Company or its property or
assets, except with respect to clauses (ii) and (iii), any violations or
defaults which, singularly or in the aggregate, would not have a Material
Adverse Effect.

(s) The Company possesses all licenses, certificates, authorizations and permits
issued by, and has made all declarations and filings with, the appropriate
state, federal or foreign regulatory agencies or bodies which are necessary or
desirable for the ownership of its properties or the conduct of its business as
described in the General Disclosure Package and the Prospectus, except where any
failures to possess or make the same, singularly or in the aggregate, would not
have a Material Adverse Effect, and the Company has not received notification of
any revocation or modification of any such license, certificate, authorization
or permit and has no reason to believe that any such license, certificate,
authorization or permit will not be renewed.

(t) The Company is not and, after giving effect to the Offering and the
application of the proceeds thereof as described in the General Disclosure
Package and the Prospectus, will not become an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder.

 

9



--------------------------------------------------------------------------------

(u) Neither the Company nor, to the Company’s knowledge, any of the Company’s
officers, directors or affiliates has taken or will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which caused or resulted in, or which might
in the future reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company.

(v) The Company, to its knowledge, owns or possesses adequate rights to use all
patents, patent applications, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
trademark registrations, service marks, service mark registrations, trade names,
mask work rights and other intellectual property necessary to carry on the
business now operated by it or proposed to be operated by it as described in the
General Disclosure Package and the Prospectus (collectively, “Intellectual
Property”), except where the lack of such ownership or rights to use would not
have a Material Adverse Effect. Except as disclosed in the General Disclosure
Package or the Prospectus, there is no litigation or other proceeding pending
or, to the Company’s knowledge, threatened and no claims are presently being
asserted by any third party challenging or questioning the ownership, validity,
or enforceability of the Company’s right to use or own any Intellectual Property
or asserting that the use of the Company’s Intellectual Property by the Company
or the operation of the Company’s business infringes upon or misappropriates the
Intellectual Property of any third party, and the Company is unaware of any
facts which would form a reasonable basis for any such bona fide claim. Except
as disclosed in the General Disclosure Package or the Prospectus, the Company is
not otherwise aware of any infringement of or conflict with asserted rights of
others with respect to the Company’s Intellectual Property or the operation of
the Company’s business. Except as disclosed in the General Disclosure Package or
the Prospectus, the Company is not otherwise aware of any facts or circumstances
which would render any of the Company’s Intellectual Property invalid or
inadequate to protect the interests of the Company therein. Except as disclosed
in the General Disclosure Package or the Prospectus, or as would not,
individually or in the aggregate have a Material Adverse Effect, to the best of
the Company’s knowledge, (i) there is no infringement by third parties engaged
in commercial activity of any Intellectual Property of the Company relating to
the Company’s business and (ii) there are no non-commercial activities being
performed by any third parties which, upon commercialization thereof, could
reasonably be expected to infringe on the Intellectual Property of the Company.
The Company has, to its knowledge, taken all steps reasonably necessary to
perfect its ownership of and interest in the Intellectual Property.

(w) Except as may be disclosed in the General Disclosure Package or the
Prospectus, the Company possesses all material licenses, certificates, permits,
consents, orders, approvals and authorizations from United States and foreign
government authorities, including, without limitation, the Food and Drug
Administration (the “FDA”) and any agency of any foreign government and any
other foreign regulatory authority exercising authority comparable to that of
the FDA (including any non-governmental entity whose approval or authorization
is required under foreign law comparable to that administered by the FDA) (each
a “Permit”) that are necessary for the Company to

 

10



--------------------------------------------------------------------------------

conduct its business in the manner and to the extent now conducted. Each issued
Permit is currently in full force and effect, and no proceeding has been
instituted or is pending or, to the best of the Company’s knowledge, is
contemplated or threatened, which in any manner adversely affects or draws into
question the validity or effectiveness thereof or relates in any way to the
revocation or modification thereof.

(x) Each Investigational New Drug Application and New Drug Application submitted
to the FDA or similar application to foreign regulatory bodies, and related
documents and information, has been submitted and maintained in compliance in
all material respects with applicable statutes, rules and regulations
administered or promulgated by the FDA or other regulatory body. The studies,
tests, preclinical studies and clinical trials conducted by or on behalf of the
Company that are described in the General Disclosure Package or the Prospectus
were and, if still pending, are being, conducted, in all material respects in
accordance with experimental protocols, procedures and controls pursuant to,
where applicable, accepted professional and scientific standards for products or
product candidates comparable to those being developed by the Company; the drug
substances used in the clinical trials have been manufactured, under current
Good Manufacturing Practices. The Company uses all commercially reasonable
efforts to review, from time to time, the progress and results of the studies,
tests and preclinical and clinical trials and, based upon (i) the information
provided to the Company by the third parties conducting such studies, tests,
preclinical studies and clinical trials that are described in the Prospectus and
the Company’s review of such information, and (ii) the Company’s actual
knowledge, the Company reasonably believes that the descriptions of the results
of such studies, tests, preclinical studies and clinical trials are accurate and
complete in all material respects. The Company has not received any notices or
correspondence from the FDA or any foreign, state or local governmental body
exercising comparable authority requiring the termination, suspension or
material modification of any studies, tests, preclinical studies or clinical
trials conducted by or on behalf of the Company, which notices have not been
resolved prior to the date hereof. No filing or submission to the FDA or any
other regulatory body, that was or is intended to be the basis for any approval
of the Company’s products or product candidates, contains any material omission
or, to the knowledge of the Company, material false information.

(y) The clinical trials conducted by or on behalf of or sponsored by the Company
or in which the Company or its product candidates have participated that are
described in the General Disclosure Package and Prospectus or the results of
which are referred to in the General Disclosure Package or Prospectus were and,
if still pending, are being conducted (and with respect to such clinical trials
being conducted on behalf of the Company, are, to the Company’s knowledge, being
conducted) in all material respects in accordance with current good clinical
practices. The descriptions in the General Disclosure Package and Prospectus of
the results of such clinical trials are accurate and fairly present the data
derived from such clinical trials, and the Company has no knowledge of any
studies or other clinical trials whose results are materially inconsistent with
or otherwise materially call into question the results described or referred to
in the General Disclosure Package and Prospectus. Except to the extent disclosed
in the General Disclosure Package and the Prospectus, the Company has not
received any

 

11



--------------------------------------------------------------------------------

notices or other correspondence from the FDA or any other governmental agency
which notices have not been resolved prior to the date hereof requiring the
termination, suspension or modification of any clinical trials that are
described in the General Disclosure Package or Prospectus or the results of
which are referred to in the General Disclosure Package or Prospectus.

(z) The Company has good and marketable title in fee simple to, or has valid
rights to lease or otherwise use, all items of real or personal property which
are material to the business of the Company, in each case free and clear of all
liens, encumbrances, security interests, claims and defects that may result in a
Material Adverse Effect.

(aa) No organized labor disturbance by the employees of the Company exists or,
to the best of the Company’s knowledge, is imminent and the Company has no
actual knowledge of any existing or imminent labor disturbance by the employees
of any of its principal suppliers, manufacturers, customers or contractors,
which might be expected to have a Material Adverse Effect. The Company is not
aware that any key employee or significant group of employees of the Company
plans to terminate employment with the Company.

(bb) No “prohibited transaction” (as defined in Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”)) or
“accumulated funding deficiency” (as defined in Section 302 of ERISA) or any of
the events set forth in Section 4043(b) of ERISA (other than events with respect
to which the thirty (30)-day notice requirement under Section 4043 of ERISA has
been waived) has occurred or could be reasonable expected to occur with respect
to any employee benefit plan of the Company which could, singularly or in the
aggregate, have a Material Adverse Effect. Each employee benefit plan of the
Company is in compliance in all material respects with applicable law, including
ERISA and the Code. The Company has not incurred and could not be reasonably
expected to incur liability under Title IV of ERISA with respect to the
termination of, or withdrawal from, any pension plan (as defined in ERISA). Each
pension plan for which the Company would have any liability that is intended to
be qualified under Section 401(a) of the Code is so qualified, and nothing has
occurred, whether by action or by failure to act, which could, singularly or in
the aggregate, cause the loss of such qualification.

(cc) The Company is in compliance with all foreign, federal, state and local
rules, laws and regulations relating to the use, treatment, storage and disposal
of hazardous or toxic substances or waste and protection of health and safety or
the environment which are applicable to its business (“Environmental Laws”),
except where the failure to comply would not, singularly or in the aggregate,
have a Material Adverse Effect. There has been no storage, generation,
transportation, handling, treatment, disposal, discharge, emission, or other
release of any kind of toxic or other wastes or other hazardous substances
regulated by Environmental Laws (“Hazardous Substances”) or caused by the
Company (or, to the Company’s knowledge, any other entity for whose acts or
omissions the Company is or may otherwise be liable) upon any

 

12



--------------------------------------------------------------------------------

of the property now or previously owned or leased by the Company, or upon any
other property, in violation of any law, statute, ordinance, rule, regulation,
order, judgment, decree or permit or which would, under any law, statute,
ordinance, rule (including rule of common law), regulation, order, judgment,
decree or permit, give rise to any liability, except for any violation or
liability which would not have, singularly or in the aggregate with all such
violations and liabilities, a Material Adverse Effect; and there has been no
disposal, discharge, emission or other release of any kind onto such property or
into the environment surrounding such property of any Hazardous Substances,
except for any such disposal, discharge, emission, or other release of any kind
which would not have, singularly or in the aggregate with all such discharges
and other releases, a Material Adverse Effect.

(dd) The Company (i) has timely filed all federal, state, local and foreign tax
returns required to be filed or has requested extensions thereof and all such
returns were true, complete and correct, (ii) has paid all federal, state, local
and foreign taxes, assessments, governmental or other charges due and payable
for which it is liable, including, without limitation, all sales and use taxes
and all taxes which the Company is obligated to withhold from amounts owing to
employees, creditors and third parties, and (iii) does not have any tax
deficiency or claims outstanding or assessed or, to the best of its knowledge,
proposed against any of them, except those, in each of the cases described in
clauses (i), (ii) and (iii) of this paragraph (dd), that would not, singularly
or in the aggregate, have a Material Adverse Effect. The Company has not engaged
in any transaction which is a corporate tax shelter or which could be
characterized as such by the Internal Revenue Service or any other taxing
authority. The Company reasonably believes that the accruals and reserves on the
books and records of the Company in respect of tax liabilities for any taxable
period not yet finally determined are adequate to meet any assessments and
related liabilities for any such period, and since December 31, 2006, the
Company has not incurred any liability for taxes other than in the ordinary
course.

(ee) The Company carries, or is covered by, insurance in such amounts and
covering such risks as is adequate for the conduct of its business and the value
of its properties and as is customary for companies engaged in similar
businesses in similar industries. The Company has no reason to believe that it
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Effect. The Company has
not been denied any insurance coverage that it has sought or for which it has
applied.

(ff) The Company maintains a system of internal accounting and other controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and

 

13



--------------------------------------------------------------------------------

appropriate action is taken with respect to any differences. Except as described
in the General Disclosure Package, since the end of the Company’s most recent
audited fiscal year, there has been (A) no material weakness in the Company’s
internal control over financial reporting (whether or not remediated) and (B) no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

(gg) The minute books of the Company have been made available to the Placement
Agent and counsel for the Placement Agent, and such books (i) contain a complete
summary of all meetings and actions of the board of directors (including each
board committee) and stockholders of the Company (or analogous governing bodies
and interest holders, as applicable), since October 1, 2007 through the date of
the latest meeting and action, and (ii) accurately in all material respects
reflect all transactions referred to in such minutes.

(hh) There is no franchise, lease, contract, agreement or document required by
the Securities Act or by the Rules and Regulations to be described in the
General Disclosure Package and in the Prospectus or a document incorporated by
reference therein or to be filed as an exhibit to the Registration Statement or
a document incorporated by reference therein which is not described or filed
therein as required; and all descriptions of any such franchises, leases,
contracts, agreements or documents contained in the Registration Statement or in
a document incorporated by reference therein are accurate and complete
descriptions of such documents in all material respects. Other than as described
in the General Disclosure Package, no such franchise, lease, contract or
agreement has been suspended or terminated for convenience or default by the
Company or any of the other parties thereto, and the Company has not received
notice nor does the Company have any other knowledge of any such pending or
threatened suspension or termination, except for such pending or threatened
suspensions or terminations that would not reasonably be expected to, singularly
or in the aggregate, have a Material Adverse Effect.

(ii) No relationship, direct or indirect, exists between or among the Company on
the one hand, and the directors, officers, stockholders, customers or suppliers
of the Company or any of its affiliates on the other hand, which is required to
be described in the General Disclosure Package and the Prospectus or a document
incorporated by reference therein and which is not so described.

(jj) No person or entity has the right to require registration of shares of
Common Stock or other securities of the Company because of the filing or
effectiveness of the Registration Statement or otherwise, except for persons and
entities who have expressly waived such right in writing or who have been given
timely and proper written notice and have failed to exercise such right within
the time or times required under the terms and conditions of such right. Except
as described in the General Disclosure Package, there are no persons with
registration rights or similar rights to have any securities registered by the
Company under the Securities Act.

 

14



--------------------------------------------------------------------------------

(kk) The Company does not own any “margin securities” as that term is defined in
Regulation U of the Board of Governors of the Federal Reserve System (the
“Federal Reserve Board”), and none of the proceeds of the sale of the Units will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin security, for the purpose of reducing or retiring any indebtedness which
was originally incurred to purchase or carry any margin security or for any
other purpose which might cause any of the Units to be considered a “purpose
credit” within the meanings of Regulation T, U or X of the Federal Reserve
Board.

(ll) Except for this Agreement and the letter agreement between the Company and
the Placement Agent dated June 2, 2010, as amended by that certain letter
agreement dated June 11, 2010 (the “Engagement Letter”), the Company is not a
party to any contract, agreement or understanding with any person that would
give rise to a valid claim against the Company or the Placement Agent for a
brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Units or any transaction contemplated by this
Agreement, the Registration Statement, the General Disclosure Package or the
Prospectus.

(mm) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in either the
General Disclosure Package or the Prospectus has been made or reaffirmed without
a reasonable basis or has been disclosed other than in good faith.

(nn) The Company is subject to and in compliance in all material respects with
the reporting requirements of Section 13 or Section 15(d) of the Exchange Act.
The Common Stock is registered pursuant to Section 12(b) or Section 12(g) of the
Exchange Act and is listed on the Nasdaq CM, and the Company has taken no action
designed to, or reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Nasdaq CM, nor has the Company received any notification that the
Commission or the Nasdaq Stock Market LLC is contemplating terminating such
registration or listing. The Company has obtained or will make, as applicable,
all necessary consents, approvals, authorizations or orders of, or filing,
notification or registration with, the Nasdaq CM is required for the listing and
trading of the Common Stock on the Nasdaq CM.

(oo) The Company is in compliance with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
or implementing the provisions thereof (the “Sarbanes-Oxley Act”) that are
currently in effect.

(pp) The Company is in compliance with all applicable corporate governance
requirements set forth in the Nasdaq Marketplace Rules that are currently in
effect.

(qq) There are no transactions, arrangements or other relationships between
and/or among the Company, any of its affiliates (as such term is defined in Rule
405 of the Securities Act) and any unconsolidated entity, including, but not
limited to, any structured finance, special purpose or limited purpose entity
that could reasonably be

 

15



--------------------------------------------------------------------------------

expected to materially affect the Company’s liquidity or the availability of or
requirements for its capital resources required to be described in the General
Disclosure Package and the Prospectus or a document incorporated by reference
therein which have not been described as required.

(rr) There are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus.

(ss) The statistical and market related data included in the Registration
Statement, the General Disclosure Package and the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate.

(tt) Neither the Company nor any of its affiliates (within the meaning of FINRA
Conduct Rule 2720(b)(1)(a)) directly or indirectly controls, is controlled by,
or is under common control with, or is an associated person (within the meaning
of Article I, Section 1(ee) of the By-laws of the FINRA) of, any member firm of
FINRA.

(uu) No approval of the stockholders of the Company under the rules and
regulations of Nasdaq (including Rule 5635 of the Nasdaq Marketplace Rules) is
required for the Company to issue and deliver the Units to the Purchasers.

(vv) Neither the Company nor to the knowledge of the Company, any employee or
agent of the Company has made any contribution or other payment to any official
of, or candidate for, any federal, state, local or foreign office in violation
of any law (including the Foreign Corrupt Practices Act of 1977, as amended) or
of the character required to be disclosed in the Registration Statement, the
General Disclosure Package or the Prospectus or a document incorporated by
reference therein.

(ww) The operations of the Company are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended,
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company with respect to the Money Laundering Laws
is pending, or to the best knowledge of the Company, threatened.

(xx) Neither the Company nor, to the knowledge of the Company, any director,
officer, agent, employee or affiliate of the Company, is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 

16



--------------------------------------------------------------------------------

Any certificate signed by or on behalf of the Company and delivered to the
Placement Agent or to counsel for the Placement Agent shall be deemed to be a
representation and warranty by the Company to the Placement Agent and the
Purchasers as to the matters covered thereby.

4. THE CLOSING. The time and date of closing and delivery of the documents
required to be delivered to the Placement Agent pursuant to Sections 5 and 7
hereof shall be at 10:00 a.m., New York time, on June 22, 2010 (the “Closing
Date”) at the office of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo P.C., The
Chrysler Center, 666 Third Avenue, New York, New York 10017.

5. FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the Placement
Agent and the Purchasers:

(a) To prepare the Rule 462(b) Registration Statement, if necessary, in a form
approved by the Placement Agent and file such Rule 462(b) Registration Statement
with the Commission on the date hereof; to prepare the Prospectus in a form
approved by the Placement Agent containing information previously omitted at the
time of effectiveness of the Registration Statement in reliance on Rules 430A,
430B and 430C and to file such Prospectus pursuant to Rule 424(b) of the Rules
and Regulations not later than the second (2nd) business day following the
execution and delivery of this Agreement or, if applicable, such earlier time as
may be required by Rule 430B of the Rules and Regulations; to notify the
Placement Agent immediately of the Company’s intention to file or prepare any
supplement or amendment to any Registration Statement or to the Prospectus and
to make no amendment or supplement to the Registration Statement, the General
Disclosure Package or to the Prospectus to which the Placement Agent shall
reasonably object by notice to the Company after a reasonable period to review;
to advise the Placement Agent, promptly after they receive notice thereof, of
the time when any amendment to any Registration Statement has been filed or
becomes effective or any supplement to the General Disclosure Package or the
Prospectus or any amended Prospectus has been filed and to furnish the Placement
Agent copies thereof; to file promptly all material required to be filed by the
Company with the Commission pursuant to Rule 433(d) or 163(b)(2), as the case
may be; to file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and for so long as the delivery of a prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) of the Rules and Regulations) is
required in connection with the Offering or sale of the Units; to advise the
Placement Agent, promptly after it receives notice thereof, of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of any Preliminary Prospectus, any Issuer Free Writing Prospectus or the
Prospectus, of the suspension of the qualification of the Units for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement, the General Disclosure Package or
the Prospectus or for additional information; and, in the event of the issuance
of any stop order or of any order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus or
suspending any such qualification, and promptly to use its best efforts to
obtain the withdrawal of such order.

 

17



--------------------------------------------------------------------------------

(b) The Company represents and agrees that, unless it obtains the prior consent
of the Placement Agent, it has not made and will not, make any offer relating to
the Units that would constitute a “free writing prospectus” as defined in Rule
405 of the Rules and Regulations unless the prior written consent of the
Placement Agent has been received (each, a “Permitted Free Writing Prospectus”);
provided that the prior written consent of the Placement Agent hereto shall be
deemed to have been given in respect of the Issuer Free Writing Prospectuses
included in Schedule A hereto. The Company represents that it has treated and
agrees that it will treat each Permitted Free Writing Prospectus as an Issuer
Free Writing Prospectus, comply with the requirements of Rules 164 and 433 of
the Rules and Regulations applicable to any Issuer Free Writing Prospectus,
including the requirements relating to timely filing with the Commission,
legending and record keeping and will not take any action that would result in
the Placement Agent or the Company being required to file with the Commission
pursuant to Rule 433(d) of the Rules and Regulations a free writing prospectus
prepared by or on behalf of the Placement Agent that the Placement Agent
otherwise would not have been required to file thereunder.

(c) If at any time when a Prospectus relating to the Units is required to be
delivered under the Securities Act, any event occurs or condition exists as a
result of which the Prospectus, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or the Registration Statement, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, or if for any other reason it is necessary at any time to amend
or supplement any Registration Statement or the Prospectus to comply with the
Securities Act or the Exchange Act, the Company will promptly notify the
Placement Agent, and upon the Placement Agent’s request, the Company will
promptly prepare and file with the Commission, at the Company’s expense, an
amendment to the Registration Statement or an amendment or supplement to the
Prospectus that corrects such statement or omission or effects such compliance
and will deliver to the Placement Agent, without charge, such number of copies
thereof as the Placement Agent may reasonably request. The Company consents to
the use of the Prospectus or any amendment or supplement thereto by the
Placement Agent.

(d) If the General Disclosure Package is being used to solicit offers to buy the
Units at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Placement Agent, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading, or to make the statements therein not conflict with the information
contained or incorporated by reference in the Registration Statement then on
file and not superseded or modified, or if it is necessary at any time to amend
or supplement the General Disclosure Package to comply with any law, the Company
promptly will either (i) prepare, file with the Commission (if required) and
furnish to the Placement Agent and any dealers an appropriate amendment or
supplement to the General Disclosure Package or (ii) prepare and file with the

 

18



--------------------------------------------------------------------------------

Commission an appropriate filing under the Exchange Act which shall be
incorporated by reference in the General Disclosure Package so that the General
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances then prevailing, be misleading or conflict with the Registration
Statement then on file, or so that the General Disclosure Package will comply
with law.

(e) If at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or will conflict with the information contained in
the Registration Statement, Pricing Prospectus or Prospectus, including any
document incorporated by reference therein and any prospectus supplement deemed
to be a part thereof and not superseded or modified or included or would include
an untrue statement of a material fact or omitted or would omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances prevailing at the
subsequent time, not misleading, the Company has promptly notified or will
promptly notify the Placement Agent so that any use of the Issuer Free Writing
Prospectus may cease until it is amended or supplemented and has promptly
amended or will promptly amend or supplement, at its own expense, such Issuer
Free Writing Prospectus to eliminate or correct such conflict, untrue statement
or omission. The foregoing sentence does not apply to statements in or omissions
from any Issuer Free Writing Prospectus in reliance upon, and in conformity
with, written information furnished to the Company by the Placement Agent
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agent’s Information (as defined in Section 17).

(f) Upon request, to furnish promptly to the Placement Agent and to counsel for
the Placement Agent a signed copy of the Registration Statement as originally
filed with the Commission, and of each amendment thereto filed with the
Commission, including all consents and exhibits filed therewith.

(g) To deliver promptly to the Placement Agent in New York City such number of
the following documents as the Placement Agent shall reasonably request:
(i) conformed copies of the Registration Statement as originally filed with the
Commission (in each case excluding exhibits), (ii) each Preliminary Prospectus,
if any, (iii) any Issuer Free Writing Prospectus, (iv) the Prospectus (the
delivery of the documents referred to in clauses (i), (ii), (iii) and (iv) of
this paragraph (g) to be made not later than 10:00 a.m., New York time, on the
business day following the execution and delivery of this Agreement),
(v) conformed copies of any amendment to the Registration Statement (excluding
exhibits), (vi) any amendment or supplement to the General Disclosure Package or
the Prospectus (the delivery of the documents referred to in clauses (v) and
(vi) of this paragraph (g) to be made not later than 10:00 a.m., New York City
time, on the business day following the date of such amendment or supplement)
and (vii) any document incorporated by reference in the General Disclosure
Package or the Prospectus (excluding exhibits thereto) (the delivery of the
documents referred to in clause (vi) of this paragraph (g) to be made not later
than 10:00 a.m., New York City time, on the business day following the date of
such document).

 

19



--------------------------------------------------------------------------------

(h) To make generally available to its stockholders as soon as practicable, but
in any event not later than eighteen (18) months after the effective date of
each Registration Statement (as defined in Rule 158(c) of the Rules and
Regulations), an earnings statement of the Company (which need not be audited)
complying with Section 11(a) of the Securities Act and the Rules and Regulations
(including, at the option of the Company, Rule 158); and to furnish to its
stockholders as soon as practicable after the end of each fiscal year an annual
report (including a balance sheet and statements of income, stockholders’ equity
and cash flows of the Company certified by independent public accountants) and
as soon as possible after each of the first three fiscal quarters of each fiscal
year (beginning with the first fiscal quarter after the effective date of such
Registration Statement), consolidated summary financial information of the
Company for such quarter in reasonable detail.

(i) To take promptly from time to time such actions as the Placement Agent may
reasonably request to qualify the Units for offering and sale under the
securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the
Placement Agent may designate and to continue such qualifications in effect, and
to comply with such laws, for so long as required to permit the offer and sale
of Units in such jurisdictions; provided that the Company shall not be obligated
to qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or to file a general consent to service of process in any
jurisdiction.

(j) To the extent not available on the Commission’s EDGAR system or any
successor system, upon request, during the period of two (2) years from the date
hereof, to deliver to the Placement Agent, (i) as soon as they are available,
copies of all reports or other communications furnished to stockholders, and
(ii) as soon as they are available, copies of any reports and financial
statements furnished or filed with the Commission or any national securities
exchange or automatic quotation system on which the Company’s securities are
listed or quoted.

(k) That the Company will not, for a period of ninety (90) days from the date of
the Prospectus, (the “Lock-Up Period”) without the prior written consent of the
Placement Agent, directly or indirectly offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of, any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
other than (i) the Company’s sale of the Units hereunder, (ii) the issuance of
Common Stock or options to acquire Common Stock pursuant to the Company’s
employee benefit plans, qualified stock option plans or other employee
compensation plans as such plans are in existence on the date hereof and
described in the Prospectus, (iii) the issuance of Common Stock pursuant to the
valid exercises of options, warrants or rights outstanding on the date hereof,
and (iv) the issuance of Common Stock in connection with one or more strategic
acquisitions accomplished by a stock for stock exchange on an arm’s-length
basis, the purpose of which is not to raise additional capital for the Company
or its subsidiaries that are controlled directly or indirectly by the Company.
The Company will cause each executive officer and director listed in Schedule B
to furnish to the Placement Agent, prior to the Closing Date, a letter,
substantially in the form of Exhibit C hereto, pursuant to which each such
person shall agree, among other things, not to directly or indirectly

 

20



--------------------------------------------------------------------------------

offer, sell, assign, transfer, pledge, contract to sell, or otherwise dispose
of, any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for Common Stock, not to engage in any swap or other agreement
or arrangement that transfers, in whole or in part, directly or indirectly, the
economic risk of ownership of Common Stock or any such securities and not to
engage in any short selling of any Common Stock or any such securities, during
the Lock-Up Period, without the prior written consent of the Placement Agent.
The Company also agrees that during such period, the Company will not file any
registration statement, preliminary prospectus or prospectus, or any amendment
or supplement thereto, under the Securities Act for any such transaction or
which registers, or offers for sale, Common Stock or any securities convertible
into or exercisable or exchangeable for Common Stock, except for a registration
statement on Form S-8 relating to employee benefit plans. The Company hereby
agrees that (i) if it issues an earnings release or material news, or if a
material event relating to the Company occurs, during the last seventeen
(17) days of the Lock-Up Period, or (ii) if prior to the expiration of the
Lock-Up Period, the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the Lock-Up
Period, the restrictions imposed by this paragraph (k) or the letter shall
continue to apply until the expiration of the eighteen (18)-day period beginning
on the date of issuance of the earnings release or the occurrence of the
material news or material event.

(l) To supply the Placement Agent with copies of all correspondence to and from,
and all documents issued to and by, the Commission in connection with the
registration of the Units under the Securities Act or the Registration
Statement, any Preliminary Prospectus or the Prospectus, or any amendment or
supplement thereto or document incorporated by reference therein.

(m) Prior to the Closing Date, to furnish to the Placement Agent, as soon as
they have been prepared, copies of any unaudited interim consolidated financial
statements of the Company for any periods subsequent to the periods covered by
the financial statements appearing in or incorporated by reference into the
Registration Statement and the Prospectus (if any).

(n) Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, which shall not be unreasonably withheld or
delayed, unless in the judgment of the Company and its counsel, and after
notification to the Placement Agent, such press release or communication is
required by law.

(o) Until the Placement Agent shall have notified the Company of the completion
of the offering of the Units, that the Company will not, and will cause its
affiliated purchasers (as defined in Regulation M under the Exchange Act) not
to, either alone or with one or more other persons, bid for or purchase, for any
account in which it

 

21



--------------------------------------------------------------------------------

or any of its affiliated purchasers has a beneficial interest, any Units, or
attempt to induce any person to purchase any Units; and not to, and to cause its
affiliated purchasers not to, make bids or purchase for the purpose of creating
actual, or apparent, active trading in or of raising the price of the Units.

(p) Not to take any action prior to the Closing Date which would require the
Prospectus to be amended or supplemented pursuant to Section 5.

(q) To at all times comply with all applicable provisions of the Sarbanes-Oxley
Act in effect from time to time.

(r) To apply the net proceeds from the sale of the Units as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus under
the heading “Use of Proceeds.”

(s) To use its best efforts to list, effect and maintain, subject to notice of
issuance, the Common Stock on the Nasdaq CM.

(t) To use its best efforts to assist the Placement Agent with any filings with
FINRA and obtaining clearance from FINRA as to the amount of compensation
allowable or payable to the Placement Agent.

(u) To use its best efforts to do and perform all things required to be done or
performed under this Agreement by the Company prior to the Closing Date and to
satisfy all conditions precedent to the delivery of the Units.

6. PAYMENT OF EXPENSES. The Company agrees to pay, or reimburse if paid by the
Placement Agent, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Units to the
Purchasers and any taxes payable in that connection; (b) the costs incident to
the Registration of the Units under the Securities Act; (c) the costs incident
to the preparation, printing and distribution of the Registration Statement, the
Base Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus,
the General Disclosure Package, the Prospectus, any amendments, supplements and
exhibits thereto or any document incorporated by reference therein and the costs
of printing, reproducing and distributing any transaction document by mail,
telex or other means of communications; (d) the fees and expenses (including
related fees and expenses of counsel for the Placement Agent) incurred in
connection with securing any required review by FINRA of the terms of the sale
of the Units and any filings made with FINRA; (e) any applicable listing,
quotation or other fees; (f) the fees and expenses (including related
reasonable, documented fees and expenses of counsel to the Placement Agent) of
qualifying the Units under the securities laws of the several jurisdictions as
provided in Section 5(i) and of preparing, printing and distributing wrappers,
Blue Sky Memoranda and Legal Investment Surveys; (g) the cost of preparing and
printing stock certificates; (h) all fees and expenses of the registrar and
transfer agent of the Units, (i) the fees, disbursements and expenses of counsel
to the Placement Agent not to exceed (without the prior consent of the Company
which shall not be unreasonably withheld), along with any fees and expenses
incurred in connection with (d) and (f) above, by counsel to the Placement
Agent, in the aggregate, (i)

 

22



--------------------------------------------------------------------------------

$25,000 if the Offering is not consummated and (ii) $75,000 if the Offering is
consummated, and (j) all other costs and expenses incident to the offering of
the Units or the performance of the obligations of the Company under this
Agreement (including, without limitation, the fees and expenses of the Company’s
counsel and the Company’s independent accountants and the travel and the other
reasonable, documented expenses incurred by Company and the Placement Agent’s
personnel in connection with any “road show” including, without limitation, any
expenses advanced by the Placement Agent on the Company’s behalf (which will be
promptly reimbursed, but which will not exceed $25,000 in the aggregate without
the prior written consent of the Company, which consent shall not be
unreasonably withheld)); provided, however, except as otherwise provided in this
Section 6 and in Sections 8 and 10, the Placement Agent shall pay their own
costs and expenses.

7. CONDITIONS TO THE OBLIGATIONS OF THE PLACEMENT AGENT AND THE PURCHASERS, AND
THE SALE OF THE UNITS. The respective obligations of the Placement Agent
hereunder and the Purchasers under the Subscription Agreements, and the Closing
of the sale of the Units, are subject to the accuracy, when made and as of the
Applicable Time and on the Closing Date, of the representations and warranties
of the Company contained herein, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

(a) No stop order suspending the effectiveness of the Registration Statement or
any part thereof, preventing or suspending the use of any Base Prospectus, any
Preliminary Prospectus, the Prospectus or any Permitted Free Writing Prospectus
or any part thereof shall have been issued and no proceedings for that purpose
or pursuant to Section 8A under the Securities Act shall have been initiated or
threatened by the Commission, and all requests for additional information on the
part of the Commission (to be included or incorporated by reference in the
Registration Statement or the Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Placement Agent; the Rule 462(b)
Registration Statement, if any, each Issuer Free Writing Prospectus, if any, and
the Prospectus shall have been filed with the Commission within the applicable
time period prescribed for such filing by, and in compliance with, the Rules and
Regulations and in accordance with Section 5(a) hereof, and the Rule 462(b)
Registration Statement, if any, shall have become effective immediately upon its
filing with the Commission; and FINRA shall have raised no objection to the
fairness and reasonableness of the terms of this Agreement or the transactions
contemplated hereby.

(b) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement or any amendment
or supplement thereto contains an untrue statement of a fact which, in the
opinion of counsel for the Placement Agent, is material or omits to state any
fact which, in the opinion of such counsel, is material and is required to be
stated therein or is necessary to make the statements therein not misleading, or
that the General Disclosure Package, any Issuer Free Writing Prospectus or the
Prospectus or any amendment or supplement thereto contains an untrue statement
of fact which, in the opinion of such counsel, is material or omits to state any
fact which, in the opinion of such counsel, is

 

23



--------------------------------------------------------------------------------

material and is necessary in order to make the statements, in the light of the
circumstances in which they were made, not misleading.

(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Subscription
Agreements, the Units, the Registration Statement, the General Disclosure
Package, each Issuer Free Writing Prospectus, if any, and the Prospectus and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Placement Agent, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

(d) Goodwin Procter LLP shall have furnished to the Placement Agent such
counsel’s written opinion, as corporate counsel to the Company, addressed to the
Placement Agent dated the Closing Date, in the form attached hereto as Exhibit
D.

(e) The Placement Agent shall have received from Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C., counsel for the Placement Agent, such opinion or
opinions, addressed to the Placement Agent, dated the Closing Date, with respect
to such matters as the Placement Agent may reasonably require, and the Company
shall have furnished to such counsel such documents as they request for enabling
them to pass upon such matters.

(f) At the time of the execution of this Agreement, the Placement Agent shall
have received from Rose, Snyder & Jacobs, a letter, addressed to the Placement
Agent, executed and dated such date, in form and substance satisfactory to the
Placement Agent (i) confirming that they are an independent registered
accounting firm with respect to the Company within the meaning of the Securities
Act and the Rules and Regulations and PCAOB and (ii) stating the conclusions and
findings of such firm, of the type ordinarily included in accountants’ “comfort
letters” to underwriters, with respect to the financial statements and certain
financial information contained or incorporated by reference in the Registration
Statement, the General Disclosure Package and the Prospectus.

(g) On the effective date of any post-effective amendment to any Registration
Statement that is filed prior to the Closing Date and on the Closing Date, the
Placement Agent shall have received a letter (the “Bring-Down Letter”) from
Rose, Snyder & Jacobs, addressed to the Placement Agent and dated the Closing
Date confirming, as of the date of the Bring-Down Letter (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in the General Disclosure Package and
the Prospectus, as the case may be, as of a date not more than three
(3) business days prior to the date of the Bring-Down Letter), the conclusions
and findings of such firm, of the type ordinarily included in accountants’
“comfort letters” to underwriters, with respect to the financial information and
other matters covered by its letter delivered to the Placement Agent
concurrently with the execution of this Agreement pursuant to paragraph (f) of
this Section 7.

 

24



--------------------------------------------------------------------------------

(h) The Company shall have furnished to the Placement Agent and the Purchasers a
certificate, dated the Closing Date, of its President and Chief Executive
Officer and its Chief Financial Officer stating that (i) such officers have
carefully examined the Registration Statement, the General Disclosure Package,
any Permitted Free Writing Prospectus and the Prospectus and, in their opinion,
the Registration Statement and each amendment thereto, at the Applicable Time
and as of the date of this Agreement and as of the Closing Date did not include
any untrue statement of a material fact and did not omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and the General Disclosure Package, as of the Applicable Time
and as of the Closing Date, any Permitted Free Writing Prospectus as of its date
and as of the Closing Date, the Prospectus and each amendment or supplement
thereto, as of the respective date thereof and as of the Closing Date, did not
include any untrue statement of a material fact and did not omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances in which they were made, not misleading, (ii) since the
effective date of the Registration Statement, no event has occurred which should
have been set forth in a supplement or amendment to the Registration Statement,
the General Disclosure Package or the Prospectus that was not so set forth,
(iii) to the best of their knowledge after reasonable investigation, as of the
Closing Date, the representations and warranties of the Company in this
Agreement are true and correct and the Company has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date, and (iv) there has not been, subsequent to the
date of the most recent audited financial statements included or incorporated by
reference in the General Disclosure Package, any material adverse change in the
financial position or results of operations of the Company, or any change or
development that, singularly or in the aggregate, would involve a material
adverse change or a prospective material adverse change, in or affecting the
condition (financial or otherwise), results of operations, business, assets or
prospects of the Company, except as set forth in the Prospectus.

(i) Since the date of the latest audited financial statements included in the
General Disclosure Package or incorporated by reference in the General
Disclosure Package as of the date hereof, (i) the Company shall not have
sustained any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth in the General Disclosure Package, and (ii) there shall not have been any
change in the capital stock or long-term debt of the Company, or any change, or
any development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company, otherwise than as set forth in the General
Disclosure Package, the effect of which, in any such case described in clause
(i) or (ii) of this paragraph (i), is, in the judgment of the Placement Agent,
so material and adverse as to make it impracticable or inadvisable to proceed
with the sale or delivery of the Units on the terms and in the manner
contemplated in the General Disclosure Package.

(j) No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Units or materially and
adversely affect

 

25



--------------------------------------------------------------------------------

or which is, as of Closing Date, reasonably expected to materially and adversely
affect, the business or operations of the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued which would prevent the issuance
or sale of the Units or materially and adversely affect, or which is, as of
Closing Date, reasonably expected to materially and adversely affect the
business or operations of the Company.

(k) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange or Nasdaq CM or trading in any securities of the Company
on any exchange or in the over-the-counter market, shall have been suspended or
materially limited, or minimum or maximum prices or maximum range for prices
shall have been established on any such exchange or such market by the
Commission, by such exchange or market or by any other regulatory body or
governmental authority having jurisdiction, (ii) a banking moratorium shall have
been declared by Federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) there shall have been an outbreak of or escalation in
hostilities involving the United States, or there shall have been a declaration
of a national emergency or war by the United States or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions (or the effect of international conditions on the financial
markets in the United States shall be such) as to make it, in the reasonable
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the sale or delivery of the Units on the terms and in the manner contemplated in
the General Disclosure Package and the Prospectus.

(l) The Company shall have filed such applications as are necessary to include
the Common Stock on the Nasdaq CM and satisfactory evidence of such action shall
have been provided to the Placement Agent.

(m) The Placement Agent shall have received the written agreements,
substantially in the form of Exhibit C hereto, of the executive officers and
directors of the Company listed in Schedule B to this Agreement.

(n) The Company shall have entered into Subscription Agreements with each of the
Purchasers and such agreements shall be in full force and effect.

(o) The Placement Agent shall have received clearance from FINRA as to the
amount of compensation allowable or payable to the Placement Agent as described
in the Pricing Prospectus.

(p) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, opinions, certificates, letters or documents as
the Placement Agent shall have reasonably requested.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 

26



--------------------------------------------------------------------------------

8. INDEMNIFICATION AND CONTRIBUTION.

(a) The Company shall indemnify and hold harmless the Placement Agent, its
affiliates and each of its directors, officers, members, employees,
representatives and agents and each person, if any, who controls the Placement
Agent within the meaning of Section 15 of the Securities Act of or Section 20 of
the Exchange Act (collectively the “Placement Agent Indemnified Parties,” and
each a “Placement Agent Indemnified Party”) against any loss, claim, damage,
expense or liability whatsoever (or any action, investigation or proceeding in
respect thereof), joint or several, to which such Placement Agent Indemnified
Party may become subject, under the Securities Act or otherwise, insofar as such
loss, claim, damage, expense, liability, action, investigation or proceeding
arises out of or is based upon (A) any untrue statement or alleged untrue
statement of a material fact contained in any Preliminary Prospectus, any Issuer
Free Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) of the Rules and Regulations, any Registration Statement
or the Prospectus, or in any amendment or supplement thereto or document
incorporated by reference therein, or (B) the omission or alleged omission to
state in any Preliminary Prospectus, any Issuer Free Writing Prospectus, any
“issuer information” filed or required to be filed pursuant to Rule 433(d) of
the Rules and Regulations, any Registration Statement or the Prospectus, or in
any amendment or supplement thereto or document incorporated by reference
therein, a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (C) any breach of the representations and
warranties of the Company contained herein or failure of the Company to perform
its obligations hereunder or pursuant to any law, any act or failure to act, or
any alleged act or failure to act, by the Placement Agent in connection with, or
relating in any manner to, the Units or the Offering, and which is included as
part of or referred to in any loss, claim, damage, expense, liability, action,
investigation or proceeding arising out of or based upon matters covered by
subclause (A), (B) or (C) above of this Section 8(a) (provided that the Company
shall not be liable in the case of any matter covered by this subclause (C) to
the extent that it is determined in a final judgment by a court of competent
jurisdiction that such loss, claim, damage, expense or liability resulted
directly from any such act, or failure to act, undertaken or omitted to be taken
by the Placement Agent through its gross negligence or willful misconduct), and
shall reimburse the Placement Agent Indemnified Party promptly upon demand for
any legal fees or other expenses reasonably incurred by that Placement Agent
Indemnified Party in connection with investigating, or preparing to defend, or
defending against, or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding, as such fees and expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, expense or liability
arises out of or is based upon an untrue statement or alleged untrue statement
in, or omission or alleged omission from any Preliminary Prospectus, any
Registration Statement or the Prospectus, or any such amendment or supplement
thereto, or any Issuer Free Writing Prospectus made in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agent specifically for use therein, which information the parties hereto agree
is limited to the Placement Agent’s Information (as defined in Section 17). This
indemnity agreement is not exclusive and will be in addition to any liability,
which the

 

27



--------------------------------------------------------------------------------

Company might otherwise have and shall not limit any rights or remedies which
may otherwise be available at law or in equity to each Placement Agent
Indemnified Party.

(b) The Placement Agent shall indemnify and hold harmless the Company and its
directors, its officers who signed the Registration Statement and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Prospectus, any
Issuer Free Writing Prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement or the Prospectus, or in any amendment or supplement thereto, or
(ii) the omission or alleged omission to state in any Preliminary Prospectus,
any Issuer Free Writing Prospectus, any “issuer information” filed or required
to be filed pursuant to Rule 433(d) of the Rules and Regulations, any
Registration Statement or the Prospectus, or in any amendment or supplement
thereto, a material fact required to be stated therein or necessary to make the
statements therein not misleading, but in each case only to the extent that the
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information furnished to
the Company by the Placement Agent specifically for use therein, which
information the parties hereto agree is limited to the Placement Agent’s
Information as defined in Section 17, and shall reimburse the Company for any
documented legal fees or other expenses reasonably incurred by such party in
connection with investigating or preparing to defend or defending against or
appearing as third party witness in connection with any such loss, claim,
damage, liability, action, investigation or proceeding, as such fees and
expenses are incurred. Notwithstanding the provisions of this Section 8(b), in
no event shall any indemnity by the Placement Agent under this Section 8(b)
exceed the total compensation received by the Placement Agent in accordance with
Section 2.5.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be

 

28



--------------------------------------------------------------------------------

counsel to the indemnifying party). After notice from the indemnifying party to
the indemnified party of its election to assume the defense of such action,
except as provided herein, the indemnifying party shall not be liable to the
indemnified party under Section 8 for any legal or other expenses subsequently
incurred by the indemnified party in connection with the defense of such action
other than reasonable costs of investigation; provided, however, that any
indemnified party shall have the right to employ separate counsel in any such
action and to participate in the defense of such action but the fees and
expenses of such counsel (other than reasonable costs of investigation) shall be
at the expense of such indemnified party unless (i) the employment thereof has
been specifically authorized in writing by the Company in the case of a claim
for indemnification under Section 8(a) or Section 2.6 or the Placement Agent in
the case of a claim for indemnification under Section 8(b), (ii) such
indemnified party shall have been advised by its counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party, or (iii) the indemnifying party has
failed to assume the defense of such action and employ counsel reasonably
satisfactory to the indemnified party within a reasonable period of time after
notice of the commencement of the action or the indemnifying party does not
diligently defend the action after assumption of the defense, in which case, if
such indemnified party notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of (or, in the
case of a failure to diligently defend the action after assumption of the
defense, to continue to defend) such action on behalf of such indemnified party
and the indemnifying party shall be responsible for legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
of such action; provided, however, that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for all such indemnified
parties (in addition to any local counsel), which firm shall be designated in
writing by the Placement Agent if the indemnified parties under this Section 8
consist of any Placement Agent Indemnified Party or by the Company if the
indemnified parties under this Section 8 consist of any Company Indemnified
Parties. Subject to this Section 8(c), the amount payable by an indemnifying
party under Section 8 shall include, but not be limited to, (x) reasonable legal
fees and expenses of counsel to the indemnified party and any other expenses in
investigating, or preparing to defend or defending against, or appearing as a
third party witness in respect of, or otherwise incurred in connection with, any
action, investigation, proceeding or claim, and (y) all amounts paid in
settlement of any of the foregoing. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of judgment with respect to any pending or threatened
action or any claim whatsoever, in respect of which indemnification or
contribution could be sought under this Section 8 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on

 

29



--------------------------------------------------------------------------------

behalf of any indemnified party. Subject to the provisions of the following
sentence, no indemnifying party shall be liable for settlement of any pending or
threatened action or any claim whatsoever that is effected without its written
consent (which consent shall not be unreasonably withheld or delayed), but if
settled with its written consent, if its consent has been unreasonably withheld
or delayed or if there be a judgment for the plaintiff in any such matter, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
In addition, if at any time an indemnified party shall have requested that an
indemnifying party reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated herein effected without its written
consent if (i) such settlement is entered into more than forty-five (45) days
after receipt by such indemnifying party of the request for reimbursement,
(ii) such indemnifying party shall have received notice of the terms of such
settlement at least thirty (30) days prior to such settlement being entered into
and (iii) such indemnifying party shall not have reimbursed such indemnified
party in accordance with such request prior to the date of such settlement.

(d) If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or
Section 8(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agent on the
other hand from the offering of the Units, or (ii) if the allocation provided by
clause (i) of this Section 8(d) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) of this Section 8(d) but also the relative fault of the Company
on the one hand and the Placement Agent on the other with respect to the
statements, omissions, acts or failures to act which resulted in such loss,
claim, damage, expense or liability (or any action, investigation or proceeding
in respect thereof) as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Placement
Agent on the other with respect to such offering shall be deemed to be in the
same proportion as the total net proceeds from the offering of the Units
purchased under this Agreement (before deducting expenses) received by the
Company bear to the total Placement Fee received by the Placement Agent in
connection with the Offering, in each case as set forth in the table on the
cover page of the Prospectus. The relative fault of the Company on the one hand
and the Placement Agent on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Placement Agent on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement,
omission, act or failure to act; provided that the parties hereto agree that the
written information furnished to the Company by the Placement Agent for use in
any Preliminary Prospectus, any Registration Statement or the Prospectus, or in
any amendment or supplement thereto, consists solely of the Placement Agent’s
Information as defined in Section 17. The

 

30



--------------------------------------------------------------------------------

Company and the Placement Agent agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage, expense, liability,
action, investigation or proceeding referred to above in this Section 8(d) shall
be deemed to include, for purposes of this Section 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating, preparing to defend or defending against or appearing as a third
party witness in respect of, or otherwise incurred in connection with, any such
loss, claim, damage, expense, liability, action, investigation or proceeding.
Notwithstanding the provisions of this Section 8(d), the Placement Agent shall
not be required to contribute any amount in excess of the total compensation
received by the Placement Agent in accordance with Section 2.5 less the amount
of any damages which the Placement Agent has otherwise paid or become liable to
pay by reason of any untrue or alleged untrue statement, omission or alleged
omission, act or alleged act or failure to act or alleged failure to act. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

9. TERMINATION. The obligations of the Placement Agent and the Purchasers
hereunder and under the Subscription Agreements may be terminated by the
Placement Agent, in its absolute discretion by notice given to the Company prior
to delivery of and payment for the Units if, prior to that time, any of the
events described in Sections 7(j), 7(k) and 7(l) have occurred or if all of the
Purchasers shall decline to purchase the Units for any reason permitted under
this Agreement or the Subscription Agreements.

10. REIMBURSEMENT OF PLACEMENT AGENT’S EXPENSES. Notwithstanding anything to the
contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 9, (b) the Company shall fail to tender the Units for
delivery to the Purchasers for any reason not permitted under this Agreement,
(c) all of the Purchasers shall decline to purchase the Units for any reason
permitted under this Agreement or (d) the sale of the Units is not consummated
because any condition to the obligations of the Purchasers or the Placement
Agent set forth herein is not satisfied or because of the refusal, inability or
failure on the part of the Company to perform any agreement herein or to satisfy
any condition or to comply with the provisions hereof, then in addition to the
payment of amounts in accordance with Section 6, the Company shall reimburse the
Placement Agent for the reasonable fees and expenses of the Placement Agent’s
counsel and for such other out-of-pocket expenses as shall have been reasonably
incurred by them in connection with this Agreement and the proposed purchase of
the Units, not to exceed $25,000 in the aggregate without the prior written
consent of the Company, which consent shall not be unreasonably withheld, and
upon demand the Company shall pay the full amount thereof to the Placement
Agent.

11. ABSENCE OF FIDUCIARY RELATIONSHIP. The Company acknowledges and agrees that:

(a) the Placement Agent’s responsibility to the Company is solely contractual in
nature, the Placement Agent has been retained solely to act as Placement Agent
in

 

31



--------------------------------------------------------------------------------

connection with the Offering and no fiduciary, advisory or agency relationship
between the Company and the Placement Agent has been created in respect of any
of the transactions contemplated by this Agreement, irrespective of whether the
Placement Agent has advised or are advising the Company on other matters;

(b) the price of the Units set forth in this Agreement was established by the
Company following discussions and arms-length negotiations with the Placement
Agent, and the Company is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated by this Agreement;

(c) it has been advised that the Placement Agent and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that the Placement Agent has no obligation to disclose
such interests and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship; and

(d) it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agent shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

12. SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT. This Agreement shall
inure to the benefit of and be binding upon the Placement Agent, the Company,
and their respective successors and assigns. This Agreement shall also inure to
the benefit of the Purchasers, and each of their respective successors and
assigns, which shall be third party beneficiaries hereof. Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, other than the persons mentioned in the preceding sentences, any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained, this Agreement and all conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall also be for the benefit of the
Placement Agent Indemnified Parties and the indemnities of the Placement Agent
shall be for the benefit of the Company Indemnified Parties. It is understood
that the Placement Agent’s responsibility to the Company is solely contractual
in nature and the Placement Agent does not owe the Company, or any other party,
any fiduciary duty as a result of this Agreement.

13. SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Units.
Notwithstanding any termination of this Agreement, including without limitation
any termination

 

32



--------------------------------------------------------------------------------

pursuant to Sections 9 or 10, the indemnity and contribution agreements
contained in Section 8 and the covenants, representations, warranties set forth
in this Agreement shall not terminate and shall remain in full force and effect
at all times.

14. NOTICES. All statements, requests, notices and agreements hereunder shall be
in writing, and:

(a) if to the Placement Agent, shall be delivered or sent by mail, overnight
courier or facsimile transmission to Oppenheimer & Co. Inc., 300 Madison Avenue,
4th Floor, New York, New York 10017, Attention: Stuart Barich, Fax:
(212) 667-7256, with a copy, which shall not constitute notice, to Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York, New York
10017, Attention: Ivan K. Blumenthal, Esq., Fax: (212) 983-3115; and

(b) if to the Company, shall be delivered or sent by mail, overnight courier, or
facsimile transmission to Arrowhead Research Corporation, 201 South Lake Avenue,
Suite 703, Pasadena, California 91101 Attention: Chief Financial Officer, Fax:
(626) 304-3401, with a copy, which shall not constitute notice, to Goodwin
Procter LLP, 3 Embarcadero Center, 24th Floor, San Francisco, California 94111,
Attention: Ryan Murr, Esq., Fax: (415) 677-9041.

provided, however, that any notice to the Placement Agent pursuant to Section 8
shall be delivered or sent by mail, telex or facsimile transmission to the
Placement Agent at its address set forth in its acceptance telex to the
Placement Agent, which address will be supplied to any other party hereto by the
Placement Agent upon request. Any such statements, requests, notices or
agreements shall take effect at the time of receipt thereof, except that any
such statement, request, notice or agreement delivered or sent by email shall
take effect at the time of confirmation of receipt thereof by the recipient
thereof.

15. DEFINITION OF CERTAIN TERMS. For purposes of this Agreement, (a) “business
day” means any day on which the New York Stock Exchange, Inc. is open for
trading and (b) “subsidiary” has the meaning set forth in Rule 405 of the Rules
and Regulations.

16. GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
including without limitation Section 5-1401 of the New York General Obligations
Law. No legal proceeding may be commenced, prosecuted or continued in any court
other than the courts of the State of New York located in the City and County of
New York or in the United States District Court for the Southern District of New
York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and the Placement Agent each hereby consent to the
jurisdiction of such courts and personal service with respect thereto. The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agent. The Company and the Placement Agent each hereby
waive all right to trial by jury in any legal proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Company agrees that a final judgment in any such legal proceeding
brought in any such

 

33



--------------------------------------------------------------------------------

court shall be conclusive and binding upon the Company and the Placement Agent
and may be enforced in any other courts in the jurisdiction of which the Company
is or may be subject, by suit upon such judgment.

17. PLACEMENT AGENT’S INFORMATION. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agent’s Information
consists solely of the following information in the Prospectus: (i) the fourth
paragraph on the front cover page concerning the terms of the offering by the
Placement Agent; and (ii) the statements concerning the Placement Agent
contained in the first paragraph under the heading “Plan of Distribution.”

18. PARTIAL UNENFORCEABILITY. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision hereof.
If any section, paragraph, clause or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.

19. GENERAL. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof, including, without limitation, the Engagement Letter. In this
Agreement, the masculine, feminine and neuter genders and the singular and the
plural include one another. The section headings in this Agreement are for the
convenience of the parties only and will not affect the construction or
interpretation of this Agreement. This Agreement may be amended or modified, and
the observance of any term of this Agreement may be waived, only by a writing
signed by the Company and the Placement Agent.

20. COUNTERPARTS. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile.

 

34



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

 

Very truly yours, ARROWHEAD RESEARCH CORPORATION By:   /s/    Christopher
Anzalone          

Name: Christopher Anzalone

Title: Chief Executive Officer

Accepted as of the date

first above written:

OPPENHEIMER & CO. INC.

 

By:  

/s/ Andrew MacInnes

 

Name: Andrew MacInnes

Title: Managing Director

 

35



--------------------------------------------------------------------------------

SCHEDULE A

General Use Free Writing Prospectuses

None.